DETAILED ACTION

This office action is in response to the application filed on 12/27/18.  Claims 1-21 are pending.  Claims 1-21 are rejected.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-21 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of Application 16/233,260.  The rejection is provisional as the co-pending claims have not yet been patented.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the co-pending application recites an apparatus with substantially the same structures, including, inter alia, a first and second mattress, a first and second pressure sensor, two acoustic sensors, and a controller.
Claims 1-21 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of Application 16/233,278.  The rejection is provisional as the co-pending claims have not yet been patented.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the co-pending application recites an apparatus with substantially the same structures, including, inter alia, a first and second mattress, a first and second pressure sensor, a remote server, a first and second controller, and an inflatable chamber.
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the recited claims can be found entirely within the subject matter of the claims of the claims of the co-pending applications.  The claims of the instant application are therefore fully encompassed by (and anticipated by) the claims of the co-pending applications regardless of the differing scope of the claims.  Furthermore, to the degree to which the claims are different from the co-pending claims, the changes would have been obvious to one of ordinary skill in the art at the time the invention was made.




Claim Objections

Claim 1: Line 34 appears to be missing a comma or a semicolon at the end of the line.
Claim 11-12 are objected to because of the following informalities:  the preamble of the claims recite “The method of claim …”.  For consistency with the other claims, Examiner suggests --- The bed system of claim … ---.  
Claim 21 is objected to because of the following informalities:  the claim recites “first acoustic readings indicative of the sensed acoustic acoustics from the user.”  This appears to be a repeated word.




Claim Rejections - 35 USC § 112 (a)

The following is a quotation of 35 U.S.C. 112(a):
IN GENERAL.--The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Applicant’s claims are directed toward aspects of data analysis techniques and methods that are not explicitly described in Applicant’s specification.  Applicant has not provided explicit detail as to how to perform various data analysis techniques such “provide a physiological event vote,” “mapping the training data to a kernel space,” self-organizing mapping,” manipulating a “feature set,” “training a classifier with the feature set,” how to perform “supervised” or “unsupervised” training, or how to generate “a feature set from the training data.” Applicant has also not provided details regarding how to perform “k-means clustering, mixture modeling, hierarchical clustering, self-organizing mapping, and hidden Markov modelling,” or how to determine “physiological event votes,” and determine classification or confidence of these votes.  However, MPEP §2164.05(a) states that “the specification need not disclose what is well-known to those skilled in the art and preferably omits that which is well-known to those skilled and already available to the public.”  Therefore, Applicant may have intentionally not disclosed details of these various data analysis processes as they may already be well-known to those skilled in the art, and in which case the disclosure would be enabling for the claimed data analysis techniques.  Moreover, if knowledge of all of these types of data manipulation is well known in the art of computer science, then Applicant is not required to provide a disclosure of that which is well known in the art.  Applicant may overcome this rejection by providing a sufficient showing that such techniques would have been known to one of ordinary skill in the art.  Appropriate correction is required.









Claim Rejections - 35 USC § 112(d)

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitations of claim 3 are entirely found within claim 1, therefore claim 3 fails to further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



In view of the above rejections the respective claims are rejected as best understood on prior art as follows:






Claim Rejections - 35 USC § 102


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention; or

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2014/0259417 to Nunn et al. (“Nunn”).
Claim 1.  Nunn teaches:
“A bed system comprising: a first bed comprising: a first mattress; a first pressure sensor in communication with the first mattress to sense pressure applied to the first mattress ; a first acoustic sensor placed to sense acoustics from a user on the first mattress; a first controller in data communication with the first pressure sensor and in data communication with the first acoustic sensor, the first controller configured to: receive, from the first pressure sensor, first pressure readings indicative of the sensed pressure applied to the first mattress; receive, from the first acoustic sensor, first acoustic readings indicative of the sensed acoustics from the user; and transmit the first pressure readings and the first acoustic readings to a remote server such that the remote server is able to generate one or more physiological event classifiers that, when run by a controller on incoming pressure readings and on incoming acoustic readings, provide a physiological event vote; a second bed comprising: a second mattress; a second pressure sensor in communication with the second mattress to sense pressure applied to the second mattress; a second acoustic sensor placed to sense acoustics from a user on the second mattress; and a second controller in data communication with the second pressure sensor and in data communication with the second acoustic sensor, the controller configured to: receive the one or more physiological event classifiers; run the received physiological event classifiers on second pressure readings and on second acoustic readings in order to collect one or more physiological event votes from the running physiological event classifiers; determine, from the one or more physiological event votes, a physiological event of a user on the second bed; send, to a remote computing device, the second pressure readings; receive, from the remote computing device, an indication that the second pressure readings indicate the determined physiological event; and responsive to receiving the indication, operate the bed system according to the indicated physiological event.”
Nunn teaches a bed with pressure and acoustic sensors (Figs. 5 and 6), which then uses the collected data to determine if a user is snoring (“physiological event classifiers”), and then changes an adjustable feature of the bed in response to snoring being detected.
Regarding claim 21, Nunn also teaches “means for supporting the first mattress,” as a foundation #307 discussed in paragraph [0036].
Claims 1-4, 13, and 17-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2012/0138067 to Rawls-Meehan.
Claim 1.  A bed system comprising: a first bed comprising (Rawls-Meehan, Fig. 4A, #102): a first mattress (Rawls-Meehan, Fig. 5BA, #124); a first pressure sensor (Rawls-Meehan, teaches the use of pressure sensors in at least paragraph [0385], also see discussion of snoring analysis in paragraphs [0479]-[0482]) in communication with the first mattress to sense pressure applied to the first mattress; a first acoustic sensor (Rawls-Meehan, teaches the use a sound sensor in at least paragraph [0385]) placed to sense acoustics from a user on the first mattress; a first controller (Rawls-Meehan, see at least paragraph [0018]) in data communication with the first pressure sensor and in data communication with the first acoustic sensor, the first controller configured to: receive, from the first pressure sensor, first pressure readings indicative of the sensed pressure of the first mattress; receive, from the first acoustic sensor, first acoustic readings indicative of the sensed acoustic acoustics from the user (Rawls-Meehan teaches a controller at least at Fig. 1B at #150, which receives sensed pressure data); and transmit the first pressure readings and the first acoustic readings to a remote server such that the remote server is able to generate one or more physiological event classifiers that, when run by a controller on incoming pressure readings and on incoming acoustic readings, provide a physiological event vote  (Rawls-Meehan teaches a remote server in at least paragraph [0215]; , also see discussion of snoring analysis in paragraphs [0479]-[0482], snoring is considered to be a physiological event); a second bed comprising: a second mattress; a second pressure sensor in communication with the second mattress to sense pressure applied to the second mattress; a second acoustic sensor placed to sense acoustics from a user on the second mattress; and a second controller in data communication with the second pressure sensor and in data communication with the second acoustic sensor, the controller configured to: 
receive the one or more physiological event classifiers; run the received physiological event classifiers on second pressure readings and on second acoustic readings in order to collect one or more snore votes from the running snore classifiers; determine, from the one or more physiological event votes, a snore state of a user on the second bed; send, to a remote computing device, the second pressure readings; receive, from the remote computing device, an indication that the second pressure readings indicate the determined physiological event; and responsive to receiving the indication, operate the bed system according to the indicated physiological event (Rawls-Meehan teaches the use of a second bad facility in at least paragraph [0236]; regarding “operate the bed” see Fig. 38 and paragraph [0482]). 
Claim 2.  The bed system of claim 1, wherein operating the bed system according to the determined physiological event comprises one of the list comprising turning on a light, turning off a light, turning on a warming feature, changing firmness of the second mattress, begin emitting white-noise, awakening the sleeper, placing a phone call to a contact of the sleeper, placing a phone call to a physician, placing a phone call to emergency services, and articulating a foundation of the bed system (Rawls-Meehan discusses various light and home control systems in paragraph [0161]).
Claim 3.  The bed system of claim 1, the bed system further comprising the remote server (Rawls-Meehan, paragraphs [0214]-[0215]).
Claim 4.  The bed system of claim 3, wherein the remote server is physically remote from the first controller and the second controller; and wherein the remote server is in data communication with the first controller and the second controller (Rawls-Meehan, paragraphs [0214]-[0215]).
Claim 13.  The bed system of claim 1, wherein a particular physiological event classifier is used for multiple users in multiple beds (Rawls-Meehan teaches the use of multiple beds in paragraph [0236], and teaches multiple users in a single bed in paragraph [0273]).
Claim 17.  The bed system of claim 1, wherein the first bed and the second bed are separate beds (Rawls-Meehan, paragraph [0236] teaches the use of multiple beds).
Claim 18.  The bed system of claim 1, wherein the first bed and the second bed are the same beds (Rawls-Meehan teaches multiple users in a single bed in paragraph [0273] wherein the two sides of the bed are independently adjustable for the two different users).
Claim 19.  The bed system of claim 18, wherein to run the received physiological event classifiers on second pressure readings and on second acoustic readings in order to collect one or more physiological event votes from the running physiological event classifiers, the second controller is configured to run the received physiological event classifiers on a plurality of physiological event classifiers in order to collect one or more physiological event votes from the running physiological event classifiers. (Rawls-Meehan teaches the use of multiple beds in paragraph [0236], and teaches multiple users in a single bed in paragraph [0273]; in either case there are inherently multiple controllers, which analyze multiple data streams that create physiological votes on each of the specific beds or on the multiple users in a single bed).
Claim 20.  The system of claim 1, wherein at least one of the physiological event classifiers is configured to classify an apnea event using at least cardiac signals determined from at least one of the group consisting of the second pressure readings and the second acoustic readings (Rawls-Meehan, teaches the use a sound sensor in at least paragraph [0385], and also teaches measuring a user’s heart rate, blood pressure, and “may also activate and monitor its health conditions using a plurality of medical devices, for example, Electrocardiogram, glucose meter, pulse oximeter, and the like”; Rawls-Meehan teaches using this data to determine a physiological state in paragraph [0385], and then performing some action based on the determined physiological state, in Fig. 38 and paragraph [0482]).
Claim 21.  Applicant’s limitations are substantially the same as the limitations of claim 1; see rejections above.  Regarding “means for supporting the first mattress”, see at least Rawls-Meehan Fig. 6.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2014/0259417 to Nunn et al. (“Nunn”).
Regarding claims 2-20: these claims are directed toward aspects of data analysis techniques and methods that are well known in the art of computer science.  Nunn teaches performing data analysis of data provided by sensors, and using that data to determine a snoring state of a user (Figs. 5-6), then to initiate some change in the bed our surrounding environment in order to quell the snoring (Fig. 7).  While Applicant’s terminology may differ slightly from the terminology used by Nunn, the fundamental aspects of data analysis and the functionality that they provide are taught by Nunn, despite any differences in terminology, Nunn is considered to make obvious the data analysis techniques claimed by Applicant.  Furthermore, Applicant has not provided explicit detail as to how to perform various data analysis techniques such as how to “generate one or more snore classifiers,” “provide a snore vote,” “mapping the training data to a kernel space,” self-organizing mapping,” manipulating a “feature set,” “training a classifier with the feature set,” how to perform “supervised” or “unsupervised” training, or how to create “a feature set from the training data; mapping the training data to a kernel space; training a classifier with the feature set so that, based on the training data in kernel space, the classifier is able to classify unseen data.”  Applicant has also not provided details regarding how to perform “k-means clustering, mixture modeling, hierarchical clustering, self-organizing mapping, and hidden Markov modelling,” or how to determine presence votes and determine classification or confidence of these votes.  Applicant has additionally not provided a teaching of how “deep learning” as it relates to neural networks is carried out, and specifically what steps are performed in a “gradient descent process.”  Moreover, knowledge of all of these types of data manipulation is well known in the art of computer science, and Applicant is not required to provide a disclosure of that which is well known in the art.  MPEP §2164.05(a) states that “the specification need not disclose what is well-known to those skilled in the art and preferably omits that which is well-known to those skilled and already available to the public.”  Therefore, because Applicant has not explicitly provided an enabling disclosure for each of these data analysis techniques, prior art knowledge these techniques is considered to be Applicant Admitted Prior Art, and therefore, it would have been obvious to perform any of these various data analysis techniques with the apparatus of Nunn and with the data collected by the sensors of Nunn.
Claims 5-9 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2012/0138067 to Rawls-Meehan in view of US Patent 7,542,959 to Barnhill et al. (“Barnhill”).
Claim 5.  The bed system of claim 3, wherein the remote server is configured to: generate training data from the first pressure data and from the first acoustic data; generate, from the training data, the one or more physiological event classifiers; and send, to the second controller, the one or more physiological event classifiers (Rawls-Meehan does not explicitly teach details about data analysis techniques or methods of computer science, presumably because they are well known in the art, as is discussed in Barnhill; furthermore Barnhill teaches analyzing biological data in column 10, lines 23-38 which is comparable to the data collected by the apparatus of Rawls-Meehan; Barnhill teaches the use of training data to produce a feature ranking with a support vector machine, SVM, in column 30, lines 8-48, and with an SVM recursive feature elimination, SVM RCE, at least in column  47, lines 34-53; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the data analysis methods of Barnhill with the apparatus of Rawls-Meehan since doing so would have simply been applying a known technique to a known device to yield predictable results). 
Claim 6.  The bed system of claim 5, wherein generating, from the training data, the one or more physiological event classifiers comprises: generating a feature set from the training data; mapping the training data to a kernel space (Barnhill teaches “In the context of a support vector machine, the present invention also provides for the selection of at least one kernel prior to training the support vector machine”; see Barnhill, column 5, lines 57-64).; training a classifier with the feature set so that, based on the training data in kernel space, the classifier is able to classify unseen data (Barnhill teaches training a classifier beginning in column 5 at line 16) 
Claim 7.  The bed system of claim 6, wherein training a classifier comprises unsupervised training (see discussion in Barnhill beginning in column 37, line 5).
Claim 8.  The bed system of claim 7, wherein the unsupervised training comprises at least one of the group comprising k-means clustering, mixture modeling, hierarchical clustering (Barnhill, column 38, lines 56-67), self-organizing mapping, and hidden Markov modelling (Barnhill, column 14, lines 17-43).
Claim 9.  The bed system of claim 6, wherein training a classifier comprises supervised training (see discussion in Barnhill beginning in column 39, line 15).
Claim 14.  The bed system of claim 1, wherein the physiological event classifiers are personalized for a single user (regarding a single user, Rawls-Meehan differentiates data for multiple user’s in the same bed as discussed in paragraph [0273]) such that the physiological event classifiers are generated from training data of the single user's use of the bed system and the physiological event classifiers are used to detect physiological event of the single user on the second bed (regarding “training data”, see above discussion of Barnhill; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the data analysis methods of Barnhill with the apparatus of Rawls-Meehan since doing so would have simply been applying a known technique to a known device to yield predictable results). 
Claim 15.  The bed system of claim 1, wherein a second set of physiological event classifiers are personalized for a second user such that the second set of physiological event classifiers are generated from training data of the second user's use of the bed system and the second set of physiological event classifiers are used to detect physiological event of the second user on the second bed (Rawls-Meehan teaches multiple user’s in the same bed as discussed in paragraph [0273]; regarding “training data”, see above discussion of Barnhill; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the data analysis methods of Barnhill with the apparatus of Rawls-Meehan since doing so would have simply been applying a known technique to a known device to yield predictable results).
Claim 16.  The bed system of claim 1, wherein determining, from the one or more physiological event votes, a physiological event state of a user on the second bed is personalized for a single user such that votes from different classifiers are weighed based on the classifiers historical accuracy for that user (regarding “historical accuracy,” see discussion of Barnhill above; Barnhill teaches using historical, or “training data” in various data analysis processes).
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2012/0138067 to Rawls-Meehan and US Patent 7,542,959 to Barnhill et al. (“Barnhill”), in view of US Patent Application Publication 2016/0300252 to Frank et al. (“Frank”).
Claim 10.  The bed system of claim 9, wherein the supervised training comprises providing the remote server with a set of annotations for the training data (Applicant’s claim limitations are interpreted as being directed toward a process of machine learning or AI in which certain data are categorized and provided to the machine learning model such that the machine learning model can better interpret similar data in the future; Barnhill teaches that “supervised training” is well known but does not teach details of this method; Frank provides additional insights into this method of data analysis and teaches that the use of annotation is a well-known data analysis method in at least paragraph [1742]; it would have been obvious to apply the annotation techniques disclosed by Frank to the data collected by Rawls-Meehan in order to improve the data analysis ability of the apparatus of Rawls-Meehan).
Claim 11.  The method of claim 10, wherein the annotations for the training data are provided by a human (Frank paragraph [1742] teaches “manual annotation and/or an externally generated annotation”).
Claim 12.  The method of claim 10, wherein the annotations for the training data are provided programmatically (as best understood from Applicant’s paragraph [00257], data that are provided “programmatically” are generated by a computer algorithm and are not provided by a human; Frank paragraph [1742] teaches “manual annotation and/or an externally generated annotation”). 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES A THROOP whose telephone number is (571)270-5006.  The examiner can normally be reached on 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pete Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MYLES A THROOP/Primary Examiner, Art Unit 3673